Citation Nr: 0529105	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied reopening the above claim for 
lack of new and material evidence.

In July 2004, the Board reopened the claim and remanded it 
for additional development and due process concerns.  The 
case has been returned for further appellate review.


FINDING OF FACT

A spine disorder did not have its onset during active service 
or within one year after separation from service, or result 
from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in July 2002 and July 2004.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The July 2002 letter was 
sent to the veteran prior to the initial RO adjudication of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in February 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.

II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
spine disorder.  

In correspondence of record, the veteran contends that he 
injured his back in jump school in the summer of 1963 when he 
fell 30 feet and landed on his back.  He stated that he was 
hospitalized for this injury.  His DD-214 shows that he was 
awarded a Parachutist Badge.

The service medical records show that the veteran had low 
back pain in April 1965 in conjunction with a mass in the 
scrotum and pain of the prostate gland.  His separation 
examination dated in January 1966 reported the veteran's 
physical condition, including his spine and musculoskeletal 
system, as normal.

Following service, the veteran was involved in an automobile 
accident in September 1966.  Dr. I.L. Van Zant, the veteran's 
private physician, stated in a letter addressed to an 
attorney dated June 1967 that the veteran complained about 
pain in the lower spine, which he stated he had injured in 
the automobile accident.  The veteran stated that he had no 
complaints about his back before the automobile accident.  
Physical examination on January 1967 showed good strength and 
function, but he had acute tenderness to palpation of the 
coccyx.  X-rays of the lower back showed no evidence of bone 
injury or disease.  The doctor stated that the veteran had 
soft tissue involvement of his lower back, apparently 
coccydynia, post-traumatic, which was probably the result of 
the car accident.  His coccyx was surgically removed in 
February 1967 and the veteran reported in May 1967 that the 
pain in his lower back had disappeared.  

The veteran received medical treatment at the North Texas VA 
facility.  A radiological report dated September 1998 stated 
that degenerative joint disease change of the C-spine between 
discs C5 an C7 was observed.  There was moderate to severe 
narrowing and there were anterior and posterior bony spurs of 
C5.  

The veteran also received private medical treatment.  In May 
1995, he complained that his back had "gone out again".  
The record indicated that the veteran was treated previously 
for chronic back pain.  In September 1988, he reported that 
his back pain was in part resolved.  In October 2001, he 
complained of lower back pain.  The impression was lumbar 
strain.  

In February 2005, the veteran underwent a VA examination.  
The claims file was reviewed.  At that time, he complained of 
daily low back pain.  He was diagnosed as having chronic 
mechanical low back pain secondary to degenerative changes of 
the lumbar spine.  A spine x-ray report stated that disk 
space narrowing and osteophytosis represented multi-level 
degenerative disk disease.  Facet degenerative changes were 
noted at L3-4, L4-5, and L5-S1 levels.  There was no evidence 
of acute fracture or spondylolisthesis.  

The examiner stated that the 30-foot fall in service was a 
possible explanation for the veteran's chronic back pain.  
The veteran had only one documented complaint of low back 
pain in service that was associated with other symptoms of 
the pelvis, which could have radiated to the back.  The 
veteran continued to jump in service.  The examiner stated 
that the veteran's back pain could also be attributed to the 
automobile accident.  The physician who treated the veteran 
stated that he did not have low back pain before the 
accident.  The examiner opined that it was less likely than 
not that the veteran's current symptoms were related to the 
fall in service and it would be pure speculation to try to 
make the correlation.  

The Board finds that there is no competent medical evidence 
of record showing that the veteran's spine injury had its 
onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  The veteran's service medical 
records do not show that he sustained a back injury during 
service.  There was one report of low back pain, which was 
associated with other pelvic problems.  In addition, the 
veteran was involved in an automobile accident only 8 months 
after separation and reported to his treating physician that 
he did not have any back pain prior to the accident.  
Furthermore, the VA examiner provided an opinion that the 
veteran's current disability was not related to active 
service.  The examiner provided rationale and cited to 
specific evidence in the file as support for his opinion.  
The opinion was based upon review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Although the VA examiner stated that the fall in service was 
a "possible" explanation for the veteran's back pain, he 
indicated that it would be pure speculation to try to make 
the correlation.  Service connection may not be based on 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).  Again, the examiner concluded that 
the veteran's current spine disability was not related to 
active service.

The evidence does not show that the veteran was diagnosed 
with degenerative joint disease of the spine within one year 
following his separation from service.  This disability was 
not diagnosed until 1998, 36 years following service.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Any contentions by the veteran that his spine disorder is 
somehow related to his active service are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The veteran's DD Form 214 indicates that the veteran was 
awarded a Combat Infantry Badge, which indicates that he 
engaged in combat.  The veteran contends that his current 
back pain is related to his fall during jump training.  
However, he does not contend that he was injured during 
combat, as required by the presumption in 38 U.S.C.A. § 
1154(b).  Even if the Board were to concede that the veteran 
injured his back in a parachute jump during service, the 
evidence does not show that his current spine disorder is 
etiologically connected to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a spine disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Service connection for a spine disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


